This action was brought in the court of common pleas of Cuyahoga county to enjoin the county auditor of that county from issuing warrants of the county to the several defendants named for salary as court constables. They had been appointed to such positions by the 12 judges of the court of common pleas under authority of Sections 1692 and 1693, General Code. The ground upon which the injunction was sought is that the judges abused their discretion by appointing more constables than were necessary to perform the services required, and, further, that the statutes referred to are violative of Sections 20 and 26, of Article II, of the state Constitution. Upon hearing on March 3, 1924, the court of common pleas denied relator the relief prayed for and dismissed his petition. *Page 33 
The cause was heard in the Court of Appeals on appeal, where judgment was rendered for defendants upon the pleadings and the statements of counsel setting forth the facts supporting the pleadings which they offered to prove. No bill of exceptions was procured setting forth these statements; hence no question is before this court, except that presented by the claim of unconstitutionality of such statutory provision.
The persons designated cannot be deemed to be officers within the provisions of the Constitution. They are merely employes designated in the manner provided by law to serve at the pleasure of the court to perform certain duties under the direction of the court.
It follows that the judgment of the Court of Appeals must be affirmed.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 34